Shepley, O. J.
— The suit is upon a bond made to procure the release of the principal from arrest on execution. The defence is, that one of the conditions had been performed. The exceptions state, that “the defendants put into the case, the certificate of discharge in due form of law, of two justices of the peace and quorum for said county, selected according to law.”
Under instructions, quite as favorable to the plaintiff as the law would authorize, respecting the interest of one of *160the justices, the jury must have found, that he was disinterested.
It has long been the established construction of the statutes, that the justices are made the judges of the regularity of the preliminary proceedings ; that their judgment upon them as exhibited in their certificate is conclusive ; and that no testimony can be legally admitted to prove that judgment to have been incorrect. A defence fully authorizing the verdict appears therefore to have been exhibited.
The defendants also introduced the application of the debt- or to a justice of the peace, and his citation to the creditor, and the return thereon of service by an officer. These documents were not necessary to the defence; and their introduction appears to have occasioned the principal contest in the case and the instructions alleged to have been erroneous.
It appears to have been the intention of the framers of the statute, that all the proceedings for this purpose should be exhibited by written documents duly authenticated; and the application of the debtor should therefore be made in writing and be by him subscribed.
When a document introduced proves a fact conclusively, if its validity be not impaired or destroyed by other testimony, the introduction of other documents for the same purpose, is wholly immaterial. The rights of the parties could not thereby be varied, and any rulings or instructions respecting them would be alike immaterial; and however erroneous they may have been, if a party has not been injured by them, they can form no legal cause of complaint j and exceptions taken to them must be overruled.
If the application was not subscribed by the debtor in due season, that objection might have been made before the justices ; and for any unlawful alteration of a document, after it has passed from a party and been the foundation of other proceedings, the law will afford sufficient remedy.

Exceptions overruled.

Wells, Howard and Appleton, J. J., concurred.